t c memo united_states tax_court gregory houston petitioner v commissioner of internal revenue respondent docket no filed date gregory houston pro_se andrew m stroot for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows year deficiency sec_6651 additions to tax sec_6651 sec_6654 dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to certain business_expense deductions for taxable years and and whether petitioner is liable for additions to tax for failure_to_file under sec_6651 failure to pay under sec_6651 and failure to pay estimated_taxes under sec_6654 for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in maryland petitioner did not file a timely return for respondent prepared a substitute for return for and assessed tax based thereon petitioner subsequently submitted a return for on the basis of which respondent abated a portion of the tax previously assessed respondent stipulated that petitioner’s income_tax_liability for was greater than zero after the abatement 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated during petitioner received dollar_figure of wage income from management alternatives inc petitioner also received nonemployee compensation in from three sources source amount equals three communications inc american federation of teachers afl kta group inc dollar_figure big_number big_number during petitioner received dollar_figure of wage income from international limousine service inc and dollar_figure from management alternatives inc petitioner also received nonemployee compensation of dollar_figure from the american federation of teachers and dollar_figure from ip-central l l c petitioner did not timely file a tax_return for either of the taxable years and on date respondent prepared substitutes for returns under sec_6020 on behalf of petitioner for both years respondent also mailed to petitioner a letter 30-day_letter for each of his taxable years and in those respective 30-day letters respondent advised petitioner that respondent had no record of having received petitioner’s federal_income_tax returns and proposed assessments using information returns that respondent had received from third-party payers respondent also requested that petitioner file a tax_return for each of those years on date respondent sent petitioner notices of deficiency for and on date petitioner timely petitioned the court claiming that he had filed his tax returns and expected a nominal refund on date petitioner mailed undated form sec_1040 u s individual_income_tax_return to respondent for taxable years and petitioner subsequently submitted to respondent another set of form sec_1040 for taxable years and dated date in addition on date petitioner provided photocopies of several receipts and a ledger that was prepared on the same day opinion i schedule c business_expenses deductions are a matter of legislative grace taxpayers generally bear the burden of proving that they are entitled to claimed deductions see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer complies with substantiation requirements maintains records and cooperates fully with reasonable requests for information petitioner does not claim and has not shown that the burden shifts to respondent under sec_7491 a automobile expenses petitioner claimed deductions for automobile expenses of dollar_figure and dollar_figure respectively for tax years and on his schedules’ c profit or loss from business as business_expenses pursuant to sec_274 automobile expenses otherwise deductible as business_expenses will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 affd per curiam 412_f2d_201 2d cir maher v commissioner tcmemo_2003_ petitioner provided gas receipts that he claimed are evidence that he had traveled to baltimore pennsylvania and new york petitioner did not keep records of each trip keep a log as to the business_purpose of each trip and keep a record of what vehicle was used gas expenses were paid from petitioner’s personal checking account and there is no indication that expenses listed on the receipts represent expenses paid for petitioner’s business activities therefore petitioner is not entitled to deductions for automobile expenses b bank charges petitioner claimed deductions for bank charges of dollar_figure and dollar_figure respectively for and petitioner argues that the claimed bank charges were deductible ordinary and necessary business_expenses to substantiate his claim petitioner provided bank statements and claimed the charges were for overdraft fees during the year petitioner admitted that the account giving rise to the overdraft fees was in part a personal account petitioner has not provided any evidence showing the fees for the returned checks to be ordinary and necessary expenses of his businesses cf bailey v commissioner tcmemo_1991_385 affd without published opinion 968_f2d_25 11th cir petitioner has not sustained his burden of proving that the claimed bank charges for overdrafts were ordinary and necessary expenses of his businesses c computer equipment and repairs petitioner claimed deductions for computer equipment and repairs for and of dollar_figure and dollar_figure respectively petitioner claimed to have purchased a computer to maintain business records at his house petitioner also claimed deductions for repairing the computers as part of his moving business as evidence petitioner offered receipts from various computer stores with charges for computer equipment a computer is listed_property and subject_to the strict substantiation requirements of sec_274 sec_280f petitioner failed to present any evidence that the computer was used for his moving business further petitioner has not shown that he did not use the computer for personal reasons petitioner has failed to substantiate a schedule c deduction relating to the computer petitioner’s purchase of computer equipment and or upgrades to the computer equipment is not shown to be an ordinary and necessary business_expense see riley v commissioner tcmemo_2007_153 wasik v commissioner tcmemo_2007_148 d client entertainment petitioner claimed deductions for client entertainment_expenses of dollar_figure and dollar_figure respectively for and on his schedules c petitioner must satisfy the requirements of sec_274 to the extent provided under the applicable regulations under those regulations petitioner must maintain adequate_records showing the amount time place business_purpose and business relationship of the recipient sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he would take clients and coworkers out after work for drinks and food and provided receipts from several social establishments petitioner has not met the sec_274 substantiation requirements because he has not provided evidence as to the business nature of the expense see 60_tc_728 e office expenses supplies petitioner claimed deductions for office expenses of dollar_figure and dollar_figure respectively for and on his schedule c petitioner testified that these deductions are for office paper and carbon paper as evidence petitioner provided receipts for purchases made at a staples office supply store under these circumstances we may estimate the amount of deductible expenses using our best judgment 39_f2d_540 2d cir considering the record as a whole we find that petitioner is entitled to deductions for office expenses and supplies of dollar_figure and dollar_figure respectively for and f telephone internet faxes petitioner claimed deductions for telephone internet and fax expenses for his residence of dollar_figure and dollar_figure respectively for and sec_262 provides that personal_living_and_family_expenses are not deductible unless expressly allowed and the regulations specify that personal_living_and_family_expenses include utilities provided to a taxpayer’s home unless the taxpayer uses a part of his home for his business sec_1_262-1 income_tax regs sec_262 specifically disallows any deduction for the first line of basic local_telephone_service provided to a taxpayer’s residence petitioner claimed a deduction for his telephone and fax expenses in and petitioner has provided no evidence to establish that he uses his home as a place of business petitioner’s telephone and fax expenses are nondeductible personal expenses under sec_262 petitioner claimed a deduction for internet expenses petitioner provided monthly bills for internet services however he failed to show the ratio of business to personal_use in addition petitioner did not produce evidence that his business required him to have internet access the internet expense deductions petitioner claimed are therefore disallowed g parking and taxicabs petitioner claimed deductions for taxicabs and parking of dollar_figure and dollar_figure respectively for petitioner often traveled to meet with clients in their offices petitioner would either take a taxicab to these local meetings or drive himself petitioner presented several taxicab receipts totaling dollar_figure sec_274 applies to parking expenses but expenditures of dollar_figure or less for transportation charges do not require documentary_evidence see sec_1_274-5 income_tax regs petitioner presented receipts from parking garages totaling dollar_figure we find that petitioner is entitled to a deduction of dollar_figure for these business_expenses h rental expenses petitioner claimed deductions on his schedule c for rental expenses in and totaling dollar_figure respectively petitioner testified that those costs represented rental costs for shipping carts trucks and jacks for his moving business at trial petitioner produced invoices of equipment rentals totaling dollar_figure for as well as receipts for truck rentals totaling dollar_figure for we find that petitioner is entitled to the claimed deductions ii additions to tax respondent determined that petitioner is liable for additions to tax for failure to timely file a return under sec_6651 failure to timely pay tax under sec_6651 and failure to pay estimated income_tax under sec_6654 for the years at issue the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and and a sec_7491 rule a 116_tc_438 at trial petitioner conceded that there was no reasonable_cause for his failure to timely file his income_tax returns nor any basis for not finding that he is liable for the additions to tax the evidence establishes that petitioner failed to timely file income_tax returns for and therefore respondent has sustained his burden of proving that the additions to tax are appropriate see sec_7491 rule a accordingly we hold that petitioner is liable for the additions to tax under sec_6651 and and for the years in issue to reflect the foregoing decision will be entered under rule
